Citation Nr: 1222256	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to pain associated with the service-connected low back strain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  The Veteran also had subsequent service in the United States Army Reserves (USAR). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to service connection for a chronic psychiatric disorder, to include as secondary to pain associated with service-connected low back strain. 

Although in his August 2005 VA Form 9 substantive appeal, the Veteran initially requested to be scheduled for an RO hearing before a traveling Veterans Law Judge from the Board, in October 2005 he expressly withdrew his request for this hearing or for an RO hearing before a Decision Review Officer. 

This case was most recently before the Board in November 2010.  At that time, the Board denied the claim for service connection for a chronic psychiatric disorder, to include as secondary to pain associated with service-connected low back strain.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court vacated the Board's November 2010 decision and remanded the claim to the Board for development consistent with a Joint Motion for Remand (hereinafter "JMR").  

The Board notes that by a July 1975 rating action, the RO denied service connection for psychoneurotic depressive reaction.  The Veteran did not appeal the RO's July 1975 rating action; thus, it became final.  38 U.S.C.A. § 7105 (West 2002).  The Board notes that where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required. See Ephraim v. Brown, 82 F.3d 399, 402  (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently). In view of Boggs, the Board will consider, as it has done so in the past, the Veteran's claim for service connection for an acquired psychiatric disorder on a de novo basis. 

In addition, and as noted by the Veteran's attorney and by the parties in the JMR, the Veteran has claimed that he has an acquired psychiatric disorder due to an in-service personal assault.  Thus, the provisions for claims for service connection for PTSD based on in-service assault are applicable to the claim.  See 38 C.F.R. § 3.304(f)(2011).  Therefore, this claim has been more broadly expanded under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The parties to the JMR agreed that further development was in order to reconcile ostensibly conflicting medical evidence and to address the Veteran's theory that is current acquired psychiatric condition is the result of an in-service personal assault and from having witnessed a mess hall fire.  

The Veteran claims service connection for an acquired psychiatric disability that he claims is, in part, secondary to his service-connected low back strain.  (Parenthetically, the Board observes that the Veteran is currently service connected for low back strain that was determined to have been incurred as a result of a motor vehicle accident while he was on a verified period of active duty for training in the USAR in 1977).  In this case, there are several conflicting VA medical opinions that address the issue of whether the Veteran's acquired psychiatric condition, diagnosed as schizoaffective disorder, dysthymia, depression and alcohol dependence secondary to external psychostressors of being homeless and destitute, as well as social and family problems, has been caused or aggravated by the service-connected low back strain.  

In favor of the claim is a December 1982 VA psychiatrist's opinion that the Veteran's anxiety and depression were partly reactive to symptoms of back pain, but that characterological problems of a passive dependent and passive aggressive nature with problems in self-esteem contributed significantly to the Veteran's symptomatology.  Also in support of the Veteran's claim is a March 2008 VA examiner's opinion that the Veteran's pre-existing psychiatric condition had been aggravated by his 1977 motor vehicle accident.  

In contrast to these opinions are VA opinions, dated in February 2008 and November 2009, that are against the claim.  A February 2008 VA examiner found, in pertinent part, that the Veteran's depression was less likely as not caused by or a result of his low back pain.  In support of his opinion, the February 2008 VA examiner pointed to a February 1975 VA examination report that contained a diagnosis of psychoneurotic depressive reaction, and concluded that the propensity for a depressive state [in the Veteran] was present prior to the complaints of back problems.  

Also against the claim is a November 2009 VA examiner's opinion that the Veteran's pre-existing psychiatric condition was not aggravated by the in-service motor vehicle accident.  The November 2009 VA examiner based his conclusion on evidence showing that the Veteran was first diagnosed with schizoaffective disorder in 1975, which was prior to the 1977 MVA.  The November 2009 VA examiner also reasoned that the evidence of record was absent for any complaints of depression relating to the MVA since 2004.  (See March 2008 and November 2009 VA examiner's opinions).  Because of the conflicting March 2008 and November 2009 VA opinions as to whether the Veteran's acquired psychiatric disorder was aggravated by the 1977 motor vehicle accident, an opinion should be obtained to reconcile the aforementioned psychiatric examinations pursuant to the duty to assist.  

In addition, and as noted in the JMR, it is also necessary to have the VA examiner address the Veteran's theory that his current acquired psychiatric condition is the result of an in-service personal assault and from having witnessed a mess hall fire.  (See JMR page 4).  At the November 2009 VA examination, the Veteran alleged that his current psychiatric disorder was the result of having been a victim of an in-service personal assault.  He admitted that he did not report the alleged in-service assault during his period of active duty.  In its November 2010 decision, the Board found the Veteran's statement of an having been a victim of an alleged in-service personal  assault to be irrelevant because the November 2009 VA examiner did not relate any of the Veteran's current psychiatric diagnoses to the alleged personal assault.  Thus, the Board determined that no further development of the record to confirm that the alleged incident actually occurred was necessary.  As noted in the JMR, and by the Veteran's attorney, because the in-service alleged personal assault, as well as the Veteran's claim of having witnessed a mess hall fire, could have resulted in the development of his current acquired psychiatric disorder(s), VA has a duty to adjudicate all theories that are reasonably raised by the record.  Thus, on remand, the VA examiner should also be requested to provide an opinion as whether any currently acquired psychiatric disorder(s) is the result of an in-service personal assault and/or from the Veteran having witnessed a mess hall fire.  

In addition, as the Veteran has claimed that the basis for his acquired psychiatric disorder is, in part, based on personal assault that occurred during military service, the provisions of 38 C.F.R. § 3.304 (f) (2011) are for application.  This regulation requires that in the case of a claim for service connection for PTSD that is based on personal assault, VA provide the veteran with certain notice prior to denying the claim.  Patton v. West, 12 Vet. App. 272, 280 (1999).  This notice has not been provided to the Veteran and should be furnished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f) , as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  This letter should also address the elements of a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence and obtain any records identified by the Veteran, after obtaining any necessary authorization.

2.  Based on the Veteran's response and the other evidence of record, prepare a preliminary report as to whether there is a corroborated in-service personal assault event. This report must be included in the claims file.

3.  After the development in directives 1 and 2 has been accomplished and any additional evidence has been associated with the claims file, schedule the Veteran for a VA mental disorders examination by a VA psychiatrist and psychologist.  The purpose of the examination is to ascertain if the Veteran has an acquired psychiatric disorder, to include PTSD that is related to an in-service personal assault and/or from having witnessed a mess hall fire during military service and whether it was caused or aggravated (permanently worsened by) the service-connected low back strain.  The following considerations will govern the examination: 

a.  The Veteran's claims file, and a copy of this remand, will be available to the examiners for review in conjunction with their respective examination.  The examiners must acknowledge such receipt and review in any report generated as a result of their examinations. 

b.  As to PTSD, each examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder, if present upon examination or shown earlier in the record but not currently present, is etiologically related to a corroborated in-service personal assault or from having witnessed a mess hall fire. See McClain v. Nicholson, 21 Vet App 319 (2007). 

c.  As to other acquired disorder(s), each examiner must state whether it is at least as likely as not (i.e., 50 percent probability or greater) etiologically related to the Veteran's period of military service, to include a corroborated in-service personal assault and/or from having witnessed a mess hall fire.

d.  Irrespective of the absence of any corroborating factual evidence indicating that the in-service assault occurred, each examiner must state whether such an assault occurred during service as the Veteran has alleged, in accordance with the provisions of 38 C.F.R. § 3.304(f) (providing that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred") . 

e.  Each examiner must also provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the service-connected low back strain caused or permanently worsened any currently present acquired psychiatry disorder, to include PTSD.

If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of the current acquired psychiatric disorder, to include PTSD, prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected low back strain.  If it is not possible to provide such an assessment, each examiner must provide the reasons for his or her finding. 

Each examiner must address whether he/she agrees with or disagrees with the opinions provided by the December 1982, February 2008, March 2008 and November 2009 VA examiners.  If the examiners come to differing conclusions they must meet and attempt to reconcile their respective opinions.  If their opinions are irreconcilable that fact must be noted and explained in detail. 
   
A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer the requested opinion, it is essential that each examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO should readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and as secondary to the service-connected low back strain. 

If any benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

